                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:12-cr-174-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
MARON DUVELLE DOUGLAS,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on defendant’s Pro Se Motion to Reduce Sentence

Pursuant to First Step Act 2018 and Compassionate Release/Reduction of Sentence, (Doc. No.

47).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: August 21, 2020




       Case 3:12-cr-00174-MOC-DSC Document 48 Filed 08/21/20 Page 1 of 1
